NOTE: This order is nonprecedential.

@Hm'teh étatea’ QEuurt of appeal}:
for the jfeheral QEirmit

JAMES A. ARUNGA,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5006

Appeal from the United States Court of Federal
Claims in case no. 11-CV-133 Judge Lawrence J. Block.

ON MOTION

O R D E R
James A. Arunga moves for various relief.

Arguments concerning the merits of his appeal should
be included in the briefs.

Accordingly,
IT Is ORDERED THAT:

The motions are denied.

 

ARUNGA v. US 2
FOR THE COURT

JAN 3 1 2m? [3/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: James A. Arunga

Steven M Mager, Esq.

FILED
U.S. COURT OF APPEALS FOR
819 THE FEDERAL CIRCUIT

JAN 312012

JAN HORBALY
CLERK